UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  ANASTASIA BONDI ;MARIA CAPORALE;
  JASMIN HERNANDEZ; JESSICA SARPATY;
  MONIQUE MAZZEI; MATT CAM; NOEL                                   Case No. 17-CV-5681 (KMK)
  PUGLIESE, and all others similarly situated,
                                                                     ORDER ADOPTING R&R
                                        Plaintiffs,

                 -v-


  NEW ROCHELLE HOTEL ASSOCIATES DIBIA
  NOMA SOCIAL; MICHAEL DEFALCO; COLBY
  BROCK GUALANO, and PETER BROCK,

                                        Defendants.


KENNETH M. KARAS, United States District Judge:

       Anastasia Bondi ("Bondi"), Maria Caporale ("Caporale"), Jasmin Hernandez

("Hernandez"), Jessica Sarfaty ("Sarfaty"), Monique Mazzei ("Mazzei"), Matt Cam ("Cam"),

Noel Pugliese ("Pugliese") (collectively, "Plaintiffs"), bring this Action against New Rochelle

Hotel Associations d/b/a Noma Social ("NRHA") Michael DeFalco ("DeFalco"), Colby Brock

Gualano ("Gualano") and Peter Brock ("Brock") (collectively, "Defendants"), on behalf of

themselves and all others similarly situated, seeking compensation for a variety of alleged labor

and wage violations. (See Third Am. Compl. (Dkt. No. 71).) The Court referred the case to

Magistrate Judge Lisa Margaret Smith ("Judge Smith") for general pre-trial supervision. (Dkt.

No. 24.)

       On October 4, 2018, Plaintiffs filed a motion seeking class certification pursuant to

Federal Rule of Civil Procedure 23 and conditional certification of their Fair Labor Standards

Act claim as a collective action pursuant to 29 U.S.C. § 216(b) (the "Motion"), as well as their
supporting papers. (Dkt. Nos. 99-109.) 1 On November 2, 2018, Defendants filed their

opposition to the Motion and supporting papers. (Dkt. Nos. 96-98.) On November 11, 2018,

Plaintiff filed their reply. (Dkt. No. 110.) On December 7, 2018, Judge Smith issued a Report

and Recommendation (the R&R) recommending that the Court deny Plaintiffs' Motion in its

entirety without prejudice to renew. (R&R 1, 37-38.) The Parties were advised of their right to

file objections to the R&R, (see R&R 38), but no objections were filed.

       A district court reviewing an R&R addressing a dispositive motion "may accept, reject,

or modify in whole or in part, the findings or recommendations made by the magistrate judge."

28 U.S.C. § 636(b)(l). Pursuant to§ 636(b)(l) and Fed. R. Civ. P. 72(b), parties may submit

objections to the magistrate judge's R&R. The objections raised must be "specific" and

"written," and must be filed "[w]ithin 14 days after being served with a copy of the

recommended disposition." Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(l).

       "[W]here a party does not submit an objection, a district court need only satisfy itself that

there is no clear error on the face of the record." Donahue v. Global Home Loans & Fin., Inc.,

No. 05-CV-8362, 2007 WL 831816, at *1 (S.D.N.Y. Mar. 15, 2007) (quotation marks omitted).

In addition, a party's failure to object will waive that party's right to challenge the R&R on

appeal. See FDIC v. Hillcrest Assocs., 66 F.3d 566, 569 (2d Cir. 1995) ("Our rule is that failure

to object timely to a magistrate's report operates as a waiver of any further judicial review of the

magistrate's decision." (citation and quotation marks omitted)).




        1
       Plaintiffs initially filed their Motion and accompanying papers at Dkt. Nos. 72-80.
However, these filings were marked as deficient by the Clerk's Office. On November 11, 2018,
Plruntiff~ properly re-filed their motion lllld gur,r,ortin~ documents. (Dkt. Nos. 99-109.)
                                                     2
       Here, as noted, the Parties have not filed objections to the R&R. Accordingly, the Court

has reviewed the R&R under the clear error standard. The Court finds no clear error in the R&R,

and therefore adopts Magistrate Judge Smith's R&R in its entirety.

       Accordingly, Plaintiffs' Motion is denied. The Clerk of the Court is respectfully directed

to terminate the pending motion. (Dkt. No. 99.)

SO ORDERED.


 Dated: White Plaj,Ps, New York
        February !Q_, 2019




                                                    3
